DENMAN, Circuit Judge
(concurring).
I concur, and disagree with the suggestion that there is novelty in the idea of a beard clipping mechanism which admits the cushioned skin through its slots so that the beard is clipped close to it and the skin not abrased.
The term Shaver as applied to the instruments here in question is a misnomer which has led to a confusion of terminology in brief and argument. These instruments no more shave than does a plumber’s tin shears, and the hairs they clip are no more the product of shaving than the litter of tin trimmed for a flange around a pipe. They are small and compact devices clipping hair by applying the same mechanical principle as the beard and sheep’s wool clippers of nearly a half century ago. One way of stating the question here is whether appellant’s clippers do anything more novel for hair clipping than the more recent volume manufacture of tiny wrist watches does in the way of creating a patentable novelty over grandfather’s ponderous pocket timepiece. If they do not, they are warranted by the art as developed prior to the Schick patents.
Certainly there is no novelty in a thin face plate. Thinness of a metal plate is a relative matter. Four or five decades ago, many of us wore beards which we clipped with hair clippers of various thinness or thickness of face plates. What certain styles of beards caused us to attempt to attain was a bare shadow of hair at the upper lobe of the ear, gradually increasing in thickness across the face and jaw with a downward protruding mass, having a variant trim from a' Van Dyke point through a whiskbroom spread to the lower segment of a Jovian aureole. The egoistic urge to conform to style caused a general consideration of hair clipping devices and their plates, warranting judicial knowledge. There are exhibits of hair clippers with face plates varying in thinness upwards from less than one-sixty-fourth of an inch.
The gradual increase in volume of the facial portion of this sartorial product was accomplished by a series of face plates of this varying thinness, grooved to lead the hair to the shearing point. The thinnest face plate produced the hair shadow. We pressed it into- our faces until, there is no doubt, it would have flexed had it not been supported by — that is, pressed against —the cutting plate. The thinnest face plate was thick enough not to admit the flesh to the cutter as it cushioned up into the grooves. It did not require the mechanical knowledge or scientific imagination of a village blacksmith, much less of a watchmaker, to recognize that there could be a plate thin enough to flex easily which would admit the skin in the clipper grooves *705to the point where the clip would be as close as a lathered shave. When we removed our beards and our razors were dull we wished we had such a thinner face plate for our clippers. With hand power it would have- been slower than shaving, but it would have saved us appearing at the impending social engagement with cheeks inflamed from our rough shave.
There, was then no home distribution of electrical power and hence no small motor driven utensils serving homely useful purposes, and hence no attempt to make a clipper that clipped clean. However, power driven sheep wool clippers came into use and the torn flesh of lambs, whose relatively tough skins cushioned into the shearing slots, made plain that there was a desired relationship between width of slot and thinness of the skin-contacting plate. Certainly there is no novelty in stating such a proper relationship to be the objective of a hair clipping device.
In this connection it should be noted that if the inventive discovery claimed to be patented here is contained in the description of a face plate just thin enough to admit the skin to the shearing point and no more, the Schick clippers in evidence do not conform to the claim. At the hearing here, on the offer of the Schick ap-pellees, a demonstrative clip- by a Schick clipper in evidence, of a design customarily sold and used, was made on a man with a heavy black beard. At the conclusion of the clip, the man appeared as he would with a lathered shave, but the content of the clipper was a mixture of hair and white skin, which, when blown out, looked like a white powder. Whether the skin abrasion was quautitively the same as with a Gillette razor, is not relevant. If prevention of the clipper from shearing the skin is the novelty patented, anyone, without infringement, could make and sell this Schick device, which was offered as an embodiment of the Schick patents.
Assuming that a very flexible face plate which must be supported in the manner described in the Schick patent is a patentable advance on the hair clipper, I agree in holding that the face plate in appellant’s clippers do not flex in a manner not anticipated by the hair clippers nor do they utilize a support described in the patent.